DETAILED ACTION
This Office action is responsive to the following communication:  Response after Final filed on 11 February 2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1 and 3-6 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Dryja on 22 March 2021.
The application has been amended as follows: 
1. (Currently amended) A similarity calculation device comprising:
	a memory storing therein a computer-program; 
	at least one processor to access the memory; and
	similarity index storage storing a similarity index in which a node storing an attribute value related to a similarity of data comprising a first image of a first physical object and a second image of a second physical object is hierarchically configured in such a way as to represent a similarity relation between the data; wherein
	the at least one processor executes the computer-program to implement: 
	generating, for each piece of the data, a label based on a path indicating a position of the node storing the attribute value in the similarity index;
	the similarity calculation device further comprises: 
	data storage storing, for each piece of the data, information associating the attribute value with the label; and
	the at least one processor is further configured to implement: for data indicated by whole or part of the information stored in the data storage, reconfiguring the similarity index, based on the label, and executing a similarity-based calculation targeted for the whole or part of the data by use of the reconfigured similarity index to determine whether the first physical object appearing in the first image is a same physical object as the second physical object appearing in the second image,

	the at least one processor is further configured to implement redistributing the information associating the attribute value with the label in a plurality of blocks, based on a prefix of the label, then stores the information in the data storage, and, for data indicated by the information stored in each of redistributed blocks, executes the similarity-based calculation by use of the similarity index which is reconfigured, based on the label, to determine whether the first physical object appearing in the first image is a same physical object as the second physical object appearing in the second image,
	wherein the device improves efficiency in object recognition as to whether the first physical object within the first image is the same object as the second physical object within the second image via reconfiguration of the similarity index and execution of the similarity-based calculation target by use of the reconfigured similarity index.
5. (Currently amended)  A method comprising, by a computer device,
	by use of a similarity index in which a node storing an attribute value related to a similarity of data comprising a first image of a first physical object and a second image of a second physical object is hierarchically configured in such a way as to represent a similarity relation between the data:
	generating, for each piece of the data, a label based on a path indicating a position of the node storing the attribute value in the similarity index;
	storing, for each piece of the data, information associating the attribute value with the label in data storage; and
	reconfiguring, for data indicated by whole or part of the information stored in the data storage, the similarity index, based on the label, and executing a similarity-based calculation targeted for the whole or part of the data by use of the reconfigured similarity index,
	wherein storing, distributedly in a plurality of blocks, the information associating the attribute value with the label,
	redistributing the information associating the attribute value with the label in a plurality of blocks, based on a prefix of the label, and then storing the information, and, for data indicated by the 
	wherein the method improves efficiency in object recognition as to whether the first physical object within the first image is the same object as the second physical object within the second image via reconfiguration of the similarity index and execution of the similarity-based calculation target by use of the reconfigured similarity index.

 6. (Currently amended)  A non-transitory storage medium storing a program which causes a computer device to execute,
	by use of a similarity index in which a node storing an attribute value related to a similarity of data comprising a first image of a first physical object and a second image of a second physical object is hierarchically configured in such a way as to represent a similarity relation between the data:
	generating, for each piece of the data, a label based on a path indicating a position of the node storing the attribute value in the similarity index;
	storing, for each piece of the data, information associating the attribute value with the label in data storage; and
	for data indicated by whole or part of the information stored in the data storage, reconfiguring the similarity index, based on the label, and executing a similarity-based calculation targeted for the whole or part of the data by use of the reconfigured similarity index,
	wherein storing, distributedly in a plurality of blocks, the information associating the attribute value with the label,
	redistributing the information associating the attribute value with the label in a plurality of blocks, based on a prefix of the label, and then storing the information, and, for data indicated by the information stored in each of redistributed blocks, executing the similarity-based calculation by use of the similarity index which is reconfigured, based on the label, to determine whether the first physical object 
	wherein the medium improves efficiency in object recognition as to whether the first physical object within the first image is the same object as the second physical object within the second image via reconfiguration of the similarity index and execution of the similarity-based calculation target by use of the reconfigured similarity index.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “redistributing the information associating the attribute value with the label in a plurality of blocks, based on a prefix of the label, and then storing the information, and, for data indicated by the information stored in each of redistributed blocks, executing the similarity-based calculation by use of the similarity index which is reconfigured, based on the label, to determine whether the first physical object appearing in the first image is a same physical object as the second physical object appearing in the second image”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169


/PK/